Title: From James Madison to Congress, 30 June 1812
From: Madison, James
To: Congress


June 30th 1812
With a view, the better to adapt to the public service, the Volunteer force contemplated by the Act passed on the six [sic] day of February, I recommend to the consideration of Congress, the expediency of making the requisite provision for the officers thereof being commissioned by the authority of the United States.

Considering the distribution of the military forces of the United States, required by the circumstances of our country, I recommend also to the consideration of congress, the expediency of providing for the appointment of an additional number of General officers, and of Deputies in the Adjutant’s, Quarter Master’s, Inspector’s, and Paymaster’s Departments of the Army; and for the employment in cases of emergency of additional Engineers.
James Madison
